Exhibit 10.8

 

2007 Logo Med [sho-20141231ex108ba3cbeg001.jpg]

 

Sunstone Hotel Investors, Inc.
Restricted Stock Award Certificate

[NAME]
Name of Grantee


Grant Series

February [___]

Total Number of Shares of Restricted Stock Granted

[___]

Grant Date

[___]

 

 

This Certificate and the attached Restricted Stock Award Agreement confirm the
grant under the Sunstone Hotel Investors, Inc. 2004 Long-Term Incentive Plan to
the above-named Grantee of the amount of Restricted Stock set forth above.  This
Certificate merely evidences such grant and does not constitute property of any
nature or type or confer any additional rights.  This grant is subject in all
respects to the applicable terms of the Plan and the Restricted Stock Award
Agreement attached hereto, which are incorporated by reference in this
Certificate.  A copy of the Plan may be obtained at no cost by contacting the
Corporate Secretary.

This Restricted Stock award will vest in accordance with the Schedule
below.  Shares of Restricted Stock that are included in this award may not be
transferred by the Grantee prior to vesting and shall be forfeited by the
Grantee upon the Grantee’s Termination of Employment, as defined in the Plan,
prior to vesting for any reason. Notwithstanding the foregoing or anything to
the contrary contained herein or in the Plan, if and to the extent that any
dividends or other distributions become payable with respect to any shares
subject to this grant, as determined by the Committee in its sole
discretion,  the cash and/or property paid to Grantee in respect of such
dividend or other distribution shall be fully vested and nonforfeitable upon
payment, whether or not the shares underlying such dividend or other
distribution have vested. In addition, the Committee shall determine in its sole
discretion the medium in which any such dividend or distribution (if any) shall
be paid.

Vesting Date

Percentage (%) of Restricted Stock With Respect to Which Grantee Is Vested

First Vesting Date – [___]

___%

Second Vesting Date – [___]

___%

Third Vesting Date – [___]

___%





--------------------------------------------------------------------------------

 

2007 Logo Med [sho-20141231ex108ba3cbeg001.jpg]

 

Additional Provisions:

Any tax withholding obligations relating to this Restricted Stock award shall be
satisfied by the Company’s withholding shares of Restricted Stock, having a Fair
Market Value, as defined in the Plan, equal to the amount of the tax to be
withheld.

 
If an executed copy of this Award Certificate is not returned to the Company by
[___], the grant of shares of Restricted Stock hereunder shall be null and void,
unless the Company determines, in its sole discretion, that any delay was for
good cause.

 

 

 

By:                                                   

Name: [NAME]

 

 



--------------------------------------------------------------------------------